Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-8, 10, 12-14, 16 and 18-21 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1, 3-8, 10, 12-14, 16 and 18-21 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “c) generating user profile data for each of the plurality of users based on the session data and the purchase transactions… the user profile data for each of the plurality of users to determine content to display to the plurality of users; f) obtaining, …. at least a portion of at least one of session data and transaction data for the first user, wherein the at least one of the session data and the transaction data for the first user.. g) generating a user profile for the first user based on the at least one of the session data and the transaction data for the first user h) determining content to display to the first user …. to at least a portion of the generated user profile for the first user, wherein determining the content to display to the first user comprises: determining whether the generated user profile data for the plurality of users includes user profile data for the first user and determining default content to display to the first user based on the determination of whether the generated user profile data for the plurality of users includes user profile data for the first user;”
The  “generating, obtaining and determining”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for generating a user profile. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements of, 
“a) obtaining, …, session data identifying browsing events of a plurality of users ….;  b) obtaining, …, transaction data identifying purchase transactions of  at least a portion of the plurality of users for the … e) receiving, …, a content request for content to display to a first user … i) transmitting the content … for display …”. and other supplemental hardware and software elements such “first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device”,  “different computer device”, “training a machine learning model”,  “applying the trained machine learning model”, “determining a conversion rate based on the content; and determining the trained machine learning model is trained when the conversion rate is beyond a threshold value”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner to generate a user profile. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above.
Dependent claims 3-8, 12-14 and 18-21, the claims recite elements such as 
“determining_a_conversion rate_based_on _ the_content”, “determining an efficacy of the trained machine learning model based on the conversion rate; and determining the trained machine learning model is trained when the efficacy is beyond a threshold value”,  “applying a trained machine learning model to at least a portion of the generated user profile data”, “identifying first user profile data for the first user”, “determining item advertisements based on applying a machine learning model”, “communication to the first user with the item advertisements”, “ wherein determining the default content for the first user is based on one or more items in a category of an item the first user is browsing”. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US PG. Pub. No. 20150286645 (Sinha)  in view of  US PG. Pub. No. 20170109647 (Chow), but the references fail to teach at least: 
determining whether the generated user profile data for the plurality of users includes user profile data for the first user and determining default content to display to the first user based on the determination of whether the generated user profile data for the plurality of users includes user profile data for the first user; and transmitting the content to the different computing device for display on the second marketplace;
determining a conversion rate based on the content; and
determining the trained machine learning model is trained when the conversion rate is beyond a threshold value.

In particular Sinha discloses ” a personalization platform provides various personalization functionalities using the user data. For example, the personalization platform may provide controlled access to the user data, enable event processing at near real-time, maintain activity timelines of the user data, enable in-session targeting, provide environment for predictive model evaluation, …”, paragraph 16.
“[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history,…”, paragraph 15.
“…The client devices 110 and 112 may be devices of a user that are used to perform a transaction involving digital goods within the networked system 102”, paragraph 19”.
Sinha’s system also teaches a search engine that provides suggestions interpretation of default content in Sinha’s system,  “0017] The term “search autocomplete”, as used herein, refers to an aspect of search functionality provided by, e.g., a search engine for an ecommerce site, that provides anticipatory guidance for a user entering data into a search field (i.e., prior to the user submitting/executing the search). A search engine may receive an initial entry of characters (a “query fragment”) from the user as the user types in the search field. The search engine may analyze those initial characters and provide one or more options or “suggestions” of complete search terms that conform to the initial characters entered by the user. …”, paragraph 17.
Also, “system & services 410 may include, for example: (i) a searching subsystem 410a (e.g., for providing search and/or search autocomplete functionality to user 105, based on personalization factors such as, for example, price ranges in a target category, preferences relating to new and used items), which may be similar to searching engine 208 (shown in FIG. 2…”, paragraph 56).
Chow teaches,  a system that uses define default values to adjust or accommodate an input value ( see abstract), “Each Element has one or more Item and each Item can have one or more major and/or minor Attributes. Each Attribute is optionally pre-defined and continuously defined during operation a default value, a list of acceptable values, and a tolerable range of default value”, paragraph 6, “…operation of the business software application allows the supportive intelligence layer to continuously adjust the default value, the list of acceptable values, and the tolerable range of default value of an Attribute….”, paragraph 7.
“0013] In accordance to one embodiment of the present invention, the supportive intelligence layer can also assist the user by providing either suggestive input value (default value) for an Attribute or directly entering an input value (default value) for an Attribute”, paragraph 13.
Further, Applicant's arguments filed on 4/18/2021 (in particular pages 12-18 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3-8, 10, 12-14, 16 and 18-21 are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination  Sinha and Chow are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
“A survey paper on techniques and applications of web usage mining”. IEEE. 2017. This paper elaborates in the process of finding out valuable knowledge drawn out from web data that is known as web mining. Identifying the various patterns and utilizing the vast knowledge extracted from those patterns is important from various perspectives such as business intelligence, e-learning, personalization etc. The web mining area which deals with extraction of patterns from user's weblogs is called as web usage mining, which is an implementation part of data mining. This paper focuses on the working of web usage mining, data sources for web usage mining and applications of web usage mining is explained in detail in this paper. 

“Personalized content based on interest levels” ( US PG. Pub. No. 20210133851). This publication discloses a system for providing personalized content based on interest levels determined using machine learning. An online marketplace system determines an interest profile for a client user using profile data of the client user as input into an interest extraction model. The online marketplace system selects a content item for the client user based on the interest profile and causes presentation of the content item to the client user via a channel that is separate from the online marketplace system. In response to receiving a request to access the online marketplace system originated from the content item, the online marketplace system selects product recommendations based on interest profile and the content item. The online marketplace system generates a personalized landing webpage including the product recommendations and causes presentation of the personalized landing webpage to the client user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/5/2022